DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 07/15/22. 
Election
2)	Acknowledgment is made of Applicants’ election filed 07/15/22 in response to the restriction and the species election requirement mailed 05/26/22. Applicants have elected with traverse invention I and the immunostimulatory lipid A molecule species comprising five acyl chains with a length of 12-14 carbons. Applicants’ traversal is on the basis that a search for invention groups I, III and IV, and invention groups II and V, involve substantial overlap and therefore there would be no undue search burden to examine all groups or at least multiple groups and all species at the same time. 
	Applicants’ arguments have been carefully considered, but are not persuasive. In the instant case, the restriction and the species election requirement follow all appropriate statutes and regulatory principles and conform with guidelines provided by MPEP, Chapter 800.  The restriction set forth under 35 U.S.C § 121 is based on the showing that inventions I and II are drawn to two different products, which differ from one another in their structure and function, one being immunostimulatory and the other being immune-silent. Inventions III-V are drawn to different methods, which differ from one another in at least the product being administered. Inventions I and III, inventions I and IV, and inventions II and V, are related as a product and process of use of the product. These inventions are distinct if either or both of the following can be shown: (1) that the process of using the product as claimed can be practiced with another materially different product or (2) that the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the lipid A of invention I and invention II can be used in a materially different process such as a process of producing a vaccine and a process of producing drug delivery composition respectively. 
Likewise, the species election requirement is based on the showing that the various species set forth differ at least structurally. Applicants have advanced no specific arguments addressing the MPEP § 806.05(h)-basis of the restriction. The structurally divergent products and species require separate non-coextensive searches. A search for one product or one method does not necessarily identify all pertinent art on the other product and the other method.  Furthermore, in addition to the search burden, there is examination burden under each statute. For the reasons delineated supra, the restriction and the species election requirement set forth in the instant application are proper, are maintained, and are hereby made FINAL.
Status of Claims
3)	Claims 1-21 are pending.  
	Claims 3 and 7-21 have been withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.  
Claims 1, 2 and 4-6 are examined on the merits. 
Sequence Listing
4)	Acknowledgment is made of Applicant’s sequence listing which has been entered in 02/23/22.
Information Disclosure Statement
5)	Acknowledgment is made of Applicants’ Information Disclosure Statement all filed 12/10/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Objection to Color Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 12/10/21. 
MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color drawing petition of 12/10/2021 was not granted as set forth in the decision of 06/29/22, the color drawings or color photographs are being objected to as being improper. Unless Applicants submit a renewed petition that gets granted, Applicants are required to either cancel the drawings or provide substitute black and white drawings. 
Priority
7)	The instant AIA  application is filed 12/10/2021 and it claims priority to the provisional application 63/124,340 filed 12/11/2020.
Objection to Specification
8)	The instant specification is objected to for the following reason(s):
	The specification at section [0060] is objected to for reciting the color drawing language since the petition of 12/10/2021 was not granted. Unless Applicants submit a renewed petition that gets granted, Applicants are required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
9)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10)	Claims 1, 2 and 4-6 are rejected under 35 U.S.C § 112(b) or (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  	 
	(a)	The dependent claim 4 is indefinite for having improper antecedence in the limitation ‘the five …… acyl chains’. Claim 4 depends from claim 1, which does not include the recitation of five ….. acyl chains. Do Applicants intend claim 4 to depend from claim 2? 
	(b)	Claim 1 is ambiguous and indefinite in the phrase ‘a bacterium of the genus Moritella’. It is unclear whether the recited ‘bacterium’ is or represents a species within the genus of Moritella, for example, Moritella viscosa or Moritella rawaki, or does it represent a strain of a specific species of the genus of Moritella, for example, strain Moritella oceanus 36 or strain Moritella oceanus 28. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
	(c)	Claims 2 and 4-6, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim. 
Rejection(s) under 35 U.S.C § 101
11)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

12)	Claims 1, 2 and 4-6 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claims 1, 2, 4 and 5 claim a composition comprising an immunostimulatory lipid A engineered from a lipopolysaccharide (LPS) isolated from a bacterium of the genus Moritella as recited. Claim 6 encompasses a vaccine adjuvant comprising the composition of claim 1. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). There is no indication within the as-filed application that the lipid A is modified in any way since the term ‘engineered’ as defined at section [0070] of the instant specification refers to the lipid A portion as one that is merely separated from the O antigen and core oligosaccharide of the LPS. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed lipid A does not display markedly different characteristics compared to the naturally occurring element or counterpart. Accordingly, Moritella lipid A in the composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring bacteria and their outer membranes, cell wall, and other substances such as LPS found in or derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or a combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. Having a vaccine adjuvant, for example, a naturally occurring aluminum salt, with the claimed lipid A does not markedly change the lipid A and does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). In addition, having an adjuvant with lipid A was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so having the two does not meaningfully limit the claim. The claims as a whole do not amount to significantly more than ‘product of nature’ by itself (Step 2B: NO). The presence of a naturally occurring judicial exception by itself or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed lipid A in the composition are the handiwork of nature.  The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
13)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
14)	Claims 1, 2 and 4-6 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. In the instant case, the claims are drawn to or encompass a composition comprising an immunostimulatory lipid A engineered from a lipopolysaccharide (LPS) isolated from a bacterium of the genus Moritella as recited. A vaccine adjuvant or formulation claimed in claim 6 comprises the composition of claim 1. The broadest reasonable interpretation (BRI) of the phrase or the claim limitation ‘a bacterium of the genus Moritella’ encompasses a species within the genus of Moritella, for example, Moritella viscosa or Moritella rawaki, and a strain of a specific species of the genus of Moritella, for example, strain Moritella oceanus 36 or strain Moritella oceanus 28. The claim limitation ‘engineered’ as defined at section [0070] of the instant specification refers to the lipid A portion being one that is separated from the O antigen and core oligosaccharide of the LPS of a bacterium of the genus Moritella. While the elected lipid A molecule species of claim 2 is required to have five acyl chains comprising a length of any number of carbons, and the lipid A molecule species of claim 4 is required to have five acyl chains each comprising a length of 12-14 carbons, the lipid A molecule of claims 1, 5 and 6 can comprise any number of acyl chains and carbons. Thus, the claimed lipid A molecule represents a large genus of variable structure isolated from the LPS of divergent members of the entire genus of Moritella. The huge genus encompassing five acyl chains-containing and less than five acyl chains-containing lipid A molecule species are required not only to have immunostimulatory functions, but also TLR signaling function, caspase signaling function, or a combination of thereof such that it is used as a component of the vaccine formulation or the vaccine adjuvant claimed in claim 6. However, at the time of the invention, Applicants were not in possession of the variant genus and the full scope of the invention as claimed.
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  A mere statement that the invention includes a composition comprising an immunostimulatory lipid A molecule as claimed is insufficient to meet the written description requirement of the claimed invention. To satisfy the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of the lipid A molecule from LPS of bacteria of the genus of Moritella and its immunostimulatory function, TLR signaling function, caspase signaling function, or a combination thereof. The instant specification intends in vivo immune response-inducing applications, i.e., induction of an increased immune response to an antigen upon administration to a subject with said antigen,  as is evident from the method claims 7-12. However, at the time of the invention, the structure of a representative number and variety of lipid A molecule species isolated from LPS of bacteria of the genus of Moritella including the encompassed five acyl chains-containing lipid A molecule species were not correlated with the above-identified requisite functions. A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163. Species must be adequately described and must fairly represent the wide variation within the entire genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient number and variety of representative species encompassing the entire breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). 
A review under written description includes a determination of the field of the invention and the level of skill and knowledge in the art.  For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. The written description inquiry is further case and context-specific. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added].  According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. With regard to the instantly claimed invention, at the time of the invention, the state of the art recognized the existence of structural variability among lipid A moieties of LPS molecules within a given species and its tremendous impact on the function of lipid A. For example, see the paragraph bridging the two columns of page 919 of Caroff et al. Microbes and Infection 4: 915-926, 2002 (Applicants’ IDS). Specifically with regard to the variability and heterogeneity of lipid A, Caroff et al. taught the following (see left column of page 917):
	…… lipid A structures most often introduce variability engendered by the degree of acylation, by the pattern of substitution of the two lipid A phosphates, and even by the nature of the fatty acids ….. Unfortunately, the consequences of these heterogeneities have been underestimated in studies of LPS functions.

With these variability and heterogeneity of lipid A well-documented in the art, the immunostimulatory function, the TLR signaling function, the caspase signaling function, or a combination of thereof of a lipid A molecule isolated from LPS of divergent bacteria, divergent species, or divergent strains of the genus Moritella comprising, for example zero, one, two, three, four, or five acyl chains and/or a length of any number of carbons or C12-C14 carbons as currently encompassed, was not predictable at the time of the invention. From a review of the instant specification, it appears that Applicants were in possession of isolated and purified lipid A molecules obtained from lipopolysaccharides of specific immune-stimulatory strains of Moritella wherein the lipid A molecules are predicted to be hexa-acylated and bis-phosphorylated and have C12 and C14 optimal length acyl chains. See Figures 6A and 6B and sections [0262] and [0263]. However, Applicants were not in possession of lipid A molecule species isolated from lipopolysaccharides of bacterium species of Moritella wherein the lipid A molecule species that were penta-acylated, i.e., having five acyl chains or less, with or without having a length of 12-14 carbons, wherein the structure of said lipid A molecule species is correlated with the immunostimulatory function, the TLR signaling function, the caspase signaling function, or a combination of thereof as well as the function of inducing an increased immune response to an antigen upon administration to a subject with said antigen. None of the Moritella strains depicted in Table 3 comprised a lipid A with five predicted acyl chains with any length of carbons.  
	The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Without a concrete correlation between structure and function, the claims do little more than define the claimed invention by function.  This is not sufficient to satisfy the written description requirement.  Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. Appl. & Int. 2007) citing Eli Lilly, 119 F.3d at 1568, 43 USPQ at 1406 (‘definition by function ….. does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is’). Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant genus and the full scope of the claimed invention at the time of filing.  Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
15)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16)	Claims 1, 2 and 4-6 are rejected under 35 U.S.C § 112(b) or (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  	 
	(a)	The dependent claim 4 is indefinite for having improper antecedence in the limitation ‘the five …… acyl chains’. Claim 4 depends from claim 1, which does not include the recitation of five ….. acyl chains. Do Applicants intend claim 4 to depend from claim 2? 
	(b)	Claim 1 is ambiguous and indefinite in the phrase ‘a bacterium of the genus Moritella’. It is unclear whether the recited ‘bacterium’ is or represents a species within the genus of Moritella, for example, Moritella viscosa or Moritella rawaki, or does it represent a strain of a specific species of the genus of Moritella, for example, strain Moritella oceanus 36 or strain Moritella oceanus 28. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
	(c)	Claims 2 and 4-6, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim. 
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18)	Claims 1, 4 and 5 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000). 
Deneke et al. taught a lipid A composition wherein the lipid A was released from the LPS isolated from a Vibrio marinus bacterium after mild acid hydrolysis. The prior art lipid A comprised a hydroxy myristic acid (C14:OH), i.e., a length of 14 carbons, and is expected be immunostimulatory. See right column of page 1212 including first full paragraph therein; the paragraph bridging the two columns of page 1214; and abstract. That the prior art lipid A of Vibrio marinus is the same as the instantly claimed lipid A of a bacterium of the genus Moritella is inherent in the teachings of Deneke et al. in light of what was known in the art at the time of the invention. For instance, Benediktsdottir et al. taught that Vibrio marinus does not belong to the Vibrio genus, instead it belongs to the genus Moritella.  At first full paragraph of page 480, Benediktsdottir et al. expressly referred to Vibrio marinus as Moritella marina. Given that Moritella marina is one of the Moritella bacterium used by Applicants in the instant application to obtain the LPS and then obtain the claimed molecule therefrom, the prior art lipid A is the same as the claimed lipid A and it is expected to have the same immunostimulatory function and the function recited in claim 5. The prior art product meets the structural requirement(s) of the instantly claimed product and therefore is viewed as the same as the prior art product.  Since the Office does not have the facilities for examining and comparing the two products, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 1, 4 and 5 are anticipated by Deneke et al. The reference of Benediktsdottir et al. is not used as a secondary reference in combination with the reference of Deneke et al., but rather is used to show that every element of the claimed subject matter is disclosed by Benediktsdottir et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Rejection(s) under 35 U.S.C § 103
19)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 36 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(c) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.    
20)	Claims 1 and 5 are rejected under 35 U.S.C § 103 as being unpatentable over Hoffman et al. (Carbohydrate Res. 347: 164-167, 2012) in view of Apicella et al. (In: Methods in Enzymology, Academic Press Inc., pages 241-252, 1994).
Hoffman et al. disclosed a composition comprising the lipopolysaccharide (LPS) extracted from Moritella viscosa in water. See the paragraph bridging the two columns of page 166. 
	Hoffman et al. are silent on the lipid A molecule isolated from the Moritella viscosa LPS in their composition.
	 However, isolating lipid A from the LPS of an art-known Gram-negative bacterium using an art-known isolation technique was routine and conventional in the art at the time of the invention. For example, Apicella et al. taught the routine isolation of lipid A molecule from an art-known LPS using an art-known technique. See at least page 252.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to isolate the lipid A molecule from Hoffman’s LPS of Moritella viscosa using an art-known lipid A-isolating technique taught by Apicella et al. to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of studying the structural and/or functional properties or characteristics and/or bioactivity of the lipid A molecule since doing so was routine and conventional in the LPS art. Moritella marina is one of the Moritella bacterium used by Applicants in the instant application to obtain the LPS and then obtain the claimed molecule therefrom, the lipid A resulting from the teachings of Hoffman et al. as modified by Apicella et al. would be the same as the claimed lipid A and it would be expected to have the same immunostimulatory function and the function recited in claim 5. The prior art product meets the structural requirement(s) of the instantly claimed product and therefore is viewed as the same as the prior art product.  Since the Office does not have the facilities for examining and comparing the two products, the burden is on the Applicants to show an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 1 and 5 are prima facie obvious over the prior art of record.
21)	Claim 6 is rejected under 35 U.S.C § 103 as being unpatentable over Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000), or over Hoffman et al. (Carbohydrate Res. 347: 164-167, 2012) as modified by Apicella et al. (In: Methods in Enzymology, Academic Press Inc., pages 241-252, 1994) and further in view of Longenecker (US 20160082093 A1). 
	The teachings of Deneke et al. as evidenced by Benediktsdottir et al., or the teachings of Hoffman et al. as modified by Apicella et al. are set forth supra, which are silent on their lipid A being comprised in a vaccine formulation. 
	However, having an art-known lipid A added to an art-known vaccine formulation was routine and conventional in the art at the time of the invention. For instance, Longenecker taught that a lipid A can be added to a vaccine as an adjuvant. See section [0015].
	Given the teaching of Longenecker, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have Deneke’s lipid A composition to an art-known vaccine to produce the instant invention for the purpose of studying or investigating its structure, functions and/or bioactivity since doing so was routine in the LPS art. 
	Claim 6 is prima facie obvious over the prior art of record.
Claim Objection – Suggestion
22)	Claim 1 is objected to for the unnecessary notation ‘:’ in line 1 of the claim, which should be deleted. 
Conclusion
23)	No claims are allowed.
Correspondence
24)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
26)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022